Title: To Alexander Hamilton from John De Barth Walbach, [16 November 1799]
From: Walbach, John De Barth
To: Hamilton, Alexander


[New York, November 16, 1799]
General,
J’ai l’honneur d’apres vos ordres, de joindre cy inclus, la description du Sabre, que je crois etre le plus avantageux au Dragon au Service des Etats Unis. Je ne me suis permis aucune explication sur les motifs qui m’ont engagé a donner la preferance au Sabre droit, sur celui en usage a l’Armée Anglaise; si le General, le juge apropos, j’aurai l’honneur de les soumettre a sa decision.
Je prends en meme tems la liberté, de rappeller a votre souvenir, General, les objets d’Habillement, Armement et Equipement dont j’ai eu l’honneur de vous parler il y a quelques tems; tel que, le Pentalon Hongrois; la Capote Autrichienne, pour le Dragon, en guise de Manteau, et pour le Fantassin, en guise de la Couverte, la Carabine et Bayonette, et la Selle Hongroise. ce dernier Article de meme que le Pantalon Hongrois, je les ai ici avec moi et desirerai que le General, eut, avant mon depart, un moment pour les lui faire voir.
Je suis avec le plus profond respect. General, Votre tres Humble et tres obeissant serviteur.

J. Walbach
New York. le 16, Novembre, 1799.

Alexander Hamilton Esqr.Major General &ca

